Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s arguments, see, Amendment/Request for Reconsideration-After Non-Final Rejection filed 04/22/2022, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 102(a)(1) and 103.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engstrand et al  (US 20170239054).
Regarding Claim 1, Engstrand teaches a synthetic material comprising: a plurality of rigid components (e.g. Fig. 1, element 212; [0070]-[0074], [0081]; Fig. 29, element 2312C; [0144]-[0145]), each rigid component of the plurality of rigid components having a length (e.g. Fig. 29, element 2312C), wherein, along the length of each rigid component of the plurality of rigid components, said rigid component is spaced from each other rigid component of the plurality of rigid components (e.g. Fig. 29), wherein each rigid component of the plurality of rigid components is spaced from each adjacent rigid component of the plurality of rigid components to define respective interstices between each rigid component and each adjacent rigid component (e.g. Fig. 1, Fig. 29 the spaces between rigid components); and a flexible material within each respective interstice and extending between and connected to adjacent rigid components of the plurality of rigid components (e.g. Fig. 1, element 214; [0070]-[0074]).
Regarding Claim 2, Engstrand teaches a synthetic material wherein the plurality of rigid components cooperate to define a tessellation  (e.g. Fig. 1, element 212; [0070]-[0074], [0081]; Fig. 29, element 2312C; mosaic plates define a tessellation)
Regarding Claim 3, Engstrand teaches a synthetic material wherein the plurality of rigid components have hexagonal cross-sectional profiles (e.g. [0081]).
Regarding Claim 4, Engstrand teaches a synthetic material wherein the plurality of rigid components have rectangular cross-sectional profiles (e.g. [0081]).
Regarding Claim 5, Engstrand teaches a synthetic material wherein the plurality of rigid components have circular cross-sectional profiles (e.g. [0081]).
Regarding Claim 6, Engstrand teaches a synthetic material wherein the synthetic material is formed in the shape of a vertebral disc (e.g. [0061]-[0064]; Fig. 29-30, the implant is shown in a circular configuration with is generally the shape of the of a vertebral disc. Further, the material is design to be custom fit to any defect area)
Regarding Claim 7, Engstrand teaches a synthetic material wherein the plurality of rigid components each have a modulus of elasticity of at least 1 GPa. (e.g. [0072], [0073], [0107]; [0170] mentions polycaprolactone as an example of a biocompatible polymer. Polycaprolactone has a modulus of elasticity of 1.2 GPa. See Akervall et al. (US 20160001027 A1), [0006])
Regarding Claim 8, Engstrand teaches a synthetic material wherein the plurality of rigid components each have a modulus of elasticity of between 1 and 2 GPa. (e.g. [0072], [0073], [0107]; [0107] mentions polycaprolactone as an example of a biocompatible polymer as a material for mosaic plates. Polycaprolactone has a modulus of elasticity of 1.2 GPa as an inherent feature. See Akervall et al. (US 20160001027 A1), [0006]).
Regarding Claim 9, Engstrand teaches a synthetic material wherein the plurality of rigid components each have a modulus of elasticity of at least 2 GPa. (e.g. [0072], [0073], [0074], [0107]; Engstrand mention monetite and titanium as examples of materials for the mosaic plates. monetite and titanium hav a modulus of elasticities greater than 2 GPa as an inherent feature.).
Regarding Claim 21, Engstrand teaches a synthetic material wherein the plurality of rigid components are arranged in rows (e.g. Fig. 1, element 212; [0070]-[0074], [0081]; Fig. 29, element 2312C; [0144]-[0145]; The Mosaic plates are arranged in rows)
Regarding Claim 22, Engstrand teaches a synthetic material wherein the plurality of rigid components are arranged in rows (e.g. Fig. 1, element 212; [0070]-[0074], [0081]; Fig. 29, element 2312C; [0144]-[0145]; The Mosaic plates are arranged in rows).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrand (US 20170239054 A1) as applied to claims 1-9 and 21-22 above, and further in view of Trieu (US 20080183292 A1).
Regarding Claim 11, Engstrand teaches a synthetic material comprising: a plurality of rigid component (e.g. Fig. 1, element 212; [0070]-[0074], [0081]; Fig. 29, element 2312C; [0144]-[0145]), each rigid component of the plurality of rigid components having a length (e.g. Fig. 29, element 2312C, wherein, along the length of each rigid component of the plurality of rigid components, said rigid component is spaced from each other rigid component of the plurality of rigid components (e.g. Fig. 29), wherein each rigid component of the plurality of rigid components is spaced from each adjacent rigid component of the plurality of rigid components to define respective interstices between each rigid component and each adjacent rigid component (e.g. Fig. 1, Fig. 29 the spaces between rigid components); and a flexible material within each respective interstice and extending between and connected to adjacent rigid components of the plurality of rigid components (e.g. Fig. 1, element 214; [0070]-[0074]),
Engstrand does not disclose the following features, however, Trieu teaches a synthetic material wherein the synthetic material is formed in a shape of a circumferential wall (e.g. Fig. 6A, element 620A; [0073]): wherein the circumferential wall defines an axial hole therethrough (e.g. Fig. 6A, element 620A; [0073]):
Engstrand and Trieu are concerned with the same field of endeavor as the instant claims, namely, materials implantable into the human body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Engstrand such that the material defines a circumferential wall with an axial hole as taught by Trieu to allow for the placement of an elastic component in the hole to in order to strengthen the implant/material and give the implant/material a lower modulus of compression (Trieu, e.g. [0049], [0054]).
Regarding Claim 12, Engstrand does not disclose the following features, however, Trieu teaches a synthetic material comprising a viscoelastic core material within the hole defined by the circumferential wall (e.g. Fig. 6A-C, element 610A; [0054]-[0055], [0067]-[0068], [0073]). 
Engstrand and Trieu are concerned with the same field of endeavor as the instant claims, namely, materials implantable into the human body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Engstrand such that the viscoelastic core is within the hole defined by the circumferential wall as taught by Trieu in order to strengthen the implant/material, give flexibility and a give the implant/material a lower modulus of compression (Trieu, e.g. [0049], [0054]).
Regarding Claim 13, Engstrand teaches a synthetic material wherein the plurality of rigid components each have a modulus of elasticity of at least 1 GPa. (e.g. [0072], [0073], [0107]; [0170] mentions polycaprolactone as an example of a biocompatible polymer. Polycaprolactone has a modulus of elasticity of 1.2 GPa. See Akervall et al. (US 20160001027 A1), [0006])
Regarding Claim 14, Engstrand teaches a synthetic material wherein the plurality of rigid components each have a modulus of elasticity of between 1 and 2 GPa. (e.g. [0072], [0073], [0107]; [0107] mentions polycaprolactone as an example of a biocompatible polymer as a material for mosaic plates. Polycaprolactone has a modulus of elasticity of 1.2 GPa as an inherent feature. See Akervall et al. (US 20160001027 A1), [0006]).
Regarding Claim 15, Engstrand teaches a synthetic material wherein the plurality of rigid components each have a modulus of elasticity of at least 2 GPa (e.g. [0072], [0073], [0074], [0107]; Engstrand mention monetite and titanium as examples of materials for the mosaic plates. monetite and titanium have a modulus of elasticities greater than 2 GPa as an inherent features).
Regarding Claim 16, Engstrand does not disclose the following features, however, Trieu teaches an intervertebral prosthetic wherein the flexible material has a modulus of elasticity of about 1 MPa (e.g. Fig. 5, 6A-C, element 522; [0054]-[0055]). Trieu does not explicitly disclose the modulus of elasticity values but teaches that the flexible material can be made of polyolefin, which has a range of modulus of elasticity that satisfies the claim language (See Matweb, Overview of materials for Thermoplastic Olefinic Elastomer (TPO); The range of Polyolefin Modulus of Elasticity = 0.986 – 5,200 MPa). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have the modulus of elasticity of the flexible material be about 1 MPa, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. MPEP 2144.
Engstrand and Trieu are concerned with the same field of endeavor as the instant claims, namely, materials implantable into the human body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Engstrand such that the viscoelastic core made of a material that has a modulus of elasticity of about 1 MPa as taught by Trieu in order to strengthen the implant/material, give the implant flexibility and a give the implant/material a lower modulus of compression (Trieu, e.g. [0049], [0054]).
Regarding Claim 17, Engstrand does not disclose the following features, however, Trieu teaches an intervertebral prosthetic wherein the viscoelastic core has an elastic modulus of between 9 and 50 MPa (e.g. Fig. 6A-C, element 610A; [0054]-[0055], [0067]-[0068], [0073]). Trieu does not explicitly disclose the modulus of elasticity values but teaches that the viscoelastic core can be made of polyolefin, which has a range of modulus of elasticity that satisfies the claim language (See Matweb, Overview of materials for Thermoplastic Olefinic Elastomer (TPO); The range of Polyolefin Modulus of Elasticity = 0.986 – 5,200 MPa). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have the modulus of elasticity of the flexible material be between 9 and 50 MPa, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. MPEP 2144.
Engstrand and Trieu are concerned with the same field of endeavor as the instant claims, namely, materials implantable into the human body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Engstrand such that the viscoelastic core made of a material that has a modulus of elasticity is between 9 and 50 MPa as taught by Trieu in order to strengthen the implant/material, give the implant flexibility and a give the implant/material a lower modulus of compression (Trieu, e.g. [0049], [0054]).
Regarding Claim 23, Engstrand alone does not disclose the following features, however, the combination of Engstrand and Trieu teaches an intervertebral prosthetic wherein the circumferential wall defines a circumferential outer surface of the prosthetic implant, and wherein the plurality of rigid components define at least a portion of the circumferential outer surface of the prosthetic implant (The device of Engstrand in Fig. 1 or Fig. 26  modified to have the cylindrical donut/donut shape of the device taught in Trieu would have the mosaic plates (equivalent of rigid components) define the outer portion of the implant. The combination envisions the implant of Engstrand Fig. 1 or 26 to have the inner most mosaic plates removed to define a hole for the placement of the elastic core of Trieu).
Engstrand and Trieu are concerned with the same field of endeavor as the instant claims, namely, materials implantable into the human body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Engstrand such that the material defines a circumferential wall with an axial hole as taught by Trieu to allow for the placement of an elastic component in the hole to in order to strengthen the implant/material and give the implant/material a lower modulus of compression (Trieu, e.g. [0049], [0054]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774